*512Same case' — On an Application for a Re-hearing.
Garland, J.
The plaintiffs have asked for a re-hearing, for the purpose of correcting the judgment, so far as to have the land claimed by the plaintiffs, and in the possession of the defendant, not included in the Bernard patent, decreed to them. We did not suppose that our opinion could be misunderstood on that point. The defendant and his warrantors never set up any claim, and, as the case is now presented, do not appear to have any rights beyond the limits of the Bernard patent. That grant is their sole protection; and from the pleadings, there does not appear to be any claim to possession beyond it. We, therefore, did not think it necessary to give a judgment, when no conflicting title was set up, nor adverse possession alleged. Riddle purchased at Hear Key’s sale no more land than is contained in the patent and survey to Bernard, and he claims no more. We, therefore, do not think it necessary to disturb the judgment.
The re-hearing asked for is refused.